PER CURIAM.
We have considered the various contentions of the appeal and cross-appeal, and we affirm in all respects. However, in affirming, we wish to make clear that we do not read the district court’s August 2, 2005, order — requiring the creation of an escrow account as a condition of the stay of the permanent injunction — as having determined the ultimate disposition of the funds required to be deposited in the escrow account. When the district court makes that determination, any party believing itself aggrieved by that order may appeal to this court.
No costs.